Title: Antoine-François Quétant to William Temple Franklin, 7 May 1778
From: Quétant, Antoine-François
To: Franklin, William Temple


Sir
Paris. May the 7th. 1778.
I send you the English original of the Conscious Lovers which you seemed to be desirous of. I wish it may ascertain your favour to the french translation and also to the further scheme which I intended to promote by it. Let me be so bold as to offer here to your Grand father My respectful hommage and make you remembered of your promise of coming to dine with us on Tuesday of the next week. I am ordered, sir in this very instant to let you know that you are earnestly desired and depended upon by all of this house and especially by, Sir your Most obliged and Obedient servant
Quetant.
  
Don’t forget that we are at la Cour Neuve near St. Denys and that the Strait way there is by the Bois de boulogne, the chemin de la Revolte Leading to St. Denys where you’ll find a hundred persons (if Mr. Feutry should fail you) to shew you our habitation. Let it be said without offense of the good Gentleman but as he is Sometimes out of conceit with his memory I thought it not amiss to take this precaution.
Be so good, Sir as not to let go this ragged copy of the Conscious Lovers out of your hands, because there are some lines of discourse which I made use of and are never to be found elsewhere. You’ll therefore greatly obblige me in sending it me back when you shall have done with it. As to the time, ’tis yours as long as you will.

